Title: To James Madison from the House of Representatives, 19 December 1811 (Abstract)
From: House of Representatives
To: Madison, James


19 December 1811. Resolve “That the President … be requested to cause to be laid before this House, by the proper officers, a statement of the capital employed in the Indian trade; the amount of annual purchases, sales, and articles, received in payment; together with the number, names, and salaries, of agents employed, the places where stationed, and specifying, as far as practicable, the state of the trade at each place for the last four years.”
